Exhibit 10.1

 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
May 17, 2016, by and between American Homes 4 Rent, a Maryland real estate
investment trust (the “Company”), and Tamara Hughes Gustavson (“Purchaser”).

 

WHEREAS, the Company proposes to undertake an underwritten offering (the
“Offering”) of 6.5% Series D cumulative redeemable perpetual preferred shares of
beneficial interest, par value $0.01 per share (the “Shares”) pursuant to a
registration statement on Form S-3ASR (the “Registration Statement”) filed
pursuant to the Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, Purchaser desires to purchase Shares directly from the Company in a
private transaction as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.        Purchaser hereby agrees to purchase directly from the Company on the
terms set forth herein such number of Shares as equals ten percent of the total
number of shares offered to the public in the Offering, with the purchase price
for such shares to be at the public offering price set forth in the final
prospectus forming a part of the Registration Statement for the Offering (the
“Prospectus”), subject to a cap on the aggregate purchase price of $10 million.

 

2.         Purchaser understands and agrees that her purchase of Shares
hereunder is being made pursuant to a private placement exempt from the
registration requirements of the Securities Act and the Shares purchased
hereunder may not be sold, transferred or conveyed by Purchaser except in
compliance with applicable securities laws.

 

3.         The purchase price for Shares shall be paid by means of a cash
payment (wire transfer or other means acceptable to the Company) and shall close
at the time of closing of the Offering.  The closing of the sale of Shares to
Purchaser shall be conditioned solely on the closing of the Offering.

 

4.         Purchaser hereby agrees that her purchase of Shares may be described
in the Registration Statement and the Prospectus.

 

5.         Purchaser hereby represents and warrants to the Company that:

 

a.         Purchaser is, and at the time of closing of the purchase of Shares by
Purchaser will be, an Accredited Investor as that term is defined in Rule 501 of
Regulation D under the Securities Act; and

 

--------------------------------------------------------------------------------


 

b.         Purchaser has received all information she deems relevant or
necessary with respect to her purchase of Shares.

 

6.         This Agreement shall terminate if the closing of the Offering shall
not have occurred on or before June 30, 2016.

 

7.         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but which taken together shall constitute one
and the same agreement.

 

8.         This Agreement shall be governed by the laws of the State of
Maryland.

 

[The remainder of this page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been entered into effective as of the
date first written above.

 

 

AMERICAN HOMES 4 RENT

 

 

 

By:

/s/ David P. Singelyn

 

 

Name:

David P. Singelyn

 

Title: Chief Executive Officer

 

 

 

 

TAMARA HUGHES GUSTAVSON

 

 

 

 

 

 

 

/s/ Tamara Hughes Gustavson

 

 

[Signature Page to Share Purchase Agreement]

 

--------------------------------------------------------------------------------